     Case 8:19-ap-01195-TA            Doc 47 Filed 03/04/20 Entered 03/04/20 11:41:35               Desc
                                       Main Document    Page 1 of 2



 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2           A Professional Law Corporation                              FILED & ENTERED
     4929 Wilshire Boulevard, Suite 940
 3
     Los Angeles, California 90010
 4   (323) 937-4501        Fax (888) 316-6107                                   MAR 04 2020
     e-mail: baruchcohen@baruchcohenesq.com
 5                                                                         CLERK U.S. BANKRUPTCY COURT
     Attorney for Defendant Guy Griffithe                                  Central District of California
 6                                                                         BY steinber DEPUTY CLERK



 7
                              UNITED STATES BANKRUPTCYCHANGES
                                                      COURT   MADE BY COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9
                                          SANTA ANA DIVISION
10
11
12    In re                                             Case No. 8:19-bk-12480-TA
13    GUY GRIFFITHE,                                    Adv. 8:19-ap-01195-TA
14
               Debtor.                                  Before the Honorable Theodor C. Albert
15
      REBECCA JOAN JOSEPH, JONATHAN                     Chapter 7
16    JOSEPH, STEVEN KRAMER, AND JASON
      JOSEPH,                                           ORDER GRANTING MOTION TO
17
                                                        WITHDRAW AS COUNSEL OF RECORD
18                        Plaintiff                     FOR DEFENDANT GUY GRIFFITHE

19    vs.                                               Hearing Held:
                                                        Date: 2-27-2020
20    GUY GRIFFITHE                                     Time: 11:00am
                                                        Courtroom: 5B
21
                         Defendant                      Place: 411 West Fourth Street, Santa Ana CA
22
23            The hearing on the Motion to Withdraw as Counsel of Record for Defendant Guy
24   Griffithe brought by attorney Baruch C. Cohen (hereinafter referred to as “Cohen”), was held at
25
     the above-captioned date time and place. Appearing on CourtCall was Baruch C. Cohen for
26
     Defendant Guy Griffithe and Jamie E Wrage for Plaintiffs Rebecca Joan Joseph, Jonathan
27
28

                                                    1
     Case 8:19-ap-01195-TA        Doc 47 Filed 03/04/20 Entered 03/04/20 11:41:35             Desc
                                   Main Document    Page 2 of 2



 1   Joseph, Steven Kramer, and Jason Joseph, and Defendant Guy Grtiffithe who appeared in Court.
 2   For good cause, this Court orders as follows:
 3
            The Motion to Withdraw as Counsel of Record for Defendant Guy Griffithe is hereby
 4
     GRANTED.
 5
                1. The withdrawal shall be effective within 30 days of the entry of this Order or when
 6
 7                  Griffithe has retained new counsel, whichever is sooner.

 8              2. Griffithe shall may file immediately, in pro per, either a Motion to Continue the

 9                  Briefing Schedule on the Motion to Dismiss re Cannabis or a stipulation with the
10
                    various parties requesting a continuance of the Motions to Dismiss for about 30
11
                    days. for 30 days out.
12
            IT IS HEREBY ORDERED.
13
14                                                   ###

15
16
17
18
19
20
21
22
23
          Date: March 4, 2020
24
25
26
27
28

                                                      2
